Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2009 Date of Reporting Period: 09/30/2009 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 09/30/09 VALUE COMMON STOCKS - 93.10% Consumer Discretionary - Durables & Apparel - 2.35% 65,000 Carter's, Inc. * $ 1,735,500 40,000 Tupperware Brands Corporation 1,596,800 3,332,300 Consumer Discretionary - Hotels, Restaurants & Leisure - 1.18% 35,000 Jack in the Box Inc. * 717,150 17,500 Panera Bread Company * 962,500 1,679,650 Consumer Discretionary - Media - 0.86% 25,000 Morningstar, Inc. * 1,214,000 Consumer Discretionary - Retail - 3.06% 10,000 Gymboree Corporation (The) * 483,800 80,000 Monro Muffler Brake, Inc. 2,543,200 70,000 PetMed Express, Inc. 1,319,500 4,346,500 Consumer Discretionary - Services - 3.26% 80,000 BJ's Restaurants Inc. * 1,199,200 33,300 Matthews International Corporation 1,178,154 140,000 Texas Roadhouse, Inc. * 1,486,800 160,000 Wendy's/Arby's Group, Inc. 756,800 4,620,954 Consumer Staples - Food, Beverage & Tobacco - 2.73% 40,000 Diamond Foods, Inc. 1,268,800 191,500 Smart Balance, Inc. * 1,175,810 40,000 TreeHouse Foods, Inc. * 1,426,800 3,871,410 Energy - 2.59% 45,100 Approach Resources Inc. * 409,508 70,000 Bolt Technology Corporation * 879,900 22,500 Bristow Group Inc. * 668,025 35,000 St. Mary Land & Exploration Company 1,136,100 10,000 Whiting Petroleum Corporation * 575,800 3,669,333 Financials - Banks - 3.63% 100,000 Associated Banc-Corp 1,142,000 101,000 Baylake Corp. 328,250 73,394 First Financial Bancorp. 884,398 35,513 FirstMerit Corporation 675,812 25,000 IBERIABANK Corporation 1,139,000 80,000 Valley National Bancorp 983,200 5,152,660 Financials - Diversified - 4.16% 23,000 Affiliated Managers Group, Inc. * 1,495,230 90,000 Duff & Phelps Corporation - Class A 1,724,400 45,000 Eaton Vance Corp. 1,259,550 50,000 Waddell & Reed Financial, Inc. 1,422,500 5,901,680 Financials - Insurance - 4.47% 120,000 Brown & Brown, Inc. 2,299,200 92,500 HCC Insurance Holdings, Inc. 2,529,875 53,400 Willis Group Holdings Limited 1,506,948 6,336,023 Health Care - Equipment - 10.54% 55,000 CardioNet, Inc. * 369,600 23,500 Computer Programs and Systems, Inc. 973,135 120,000 DexCom, Inc. * 951,600 33,500 IDEXX Laboratories, Inc. * 1,675,000 114,400 Insulet Corporation * 1,284,712 50,000 Masimo Corporation * 1,310,000 80,000 MedAssets, Inc. * 1,805,600 79,550 Meridian Bioscience, Inc. 1,989,545 105,000 Micrus Endovascular Corporation * 1,359,750 22,500 NuVasive, Inc. * 939,600 45,000 Somanetics Corporation * 725,400 65,400 TranS1 Inc. * 314,574 70,000 Wright Medical Group, Inc. * 1,250,200 Page 1 Health Care - Pharmaceuticals & Biotechnology - 4.25% Charles River Laboratories International, Inc. PAREXEL International Corporation * Perrigo Company Techne Corporation Health Care - Services - 7.49% Amedisys, Inc. * AmSurg Corp. * Dialysis Corporation of America * Eclipsys Corporation * MWI Veterinary Supply, Inc. * VCA Antech, Inc. * Industrials - Capital Goods - 8.84% Baldor Electric Company Beacon Roofing Supply, Inc. * Graco Inc. Kaydon Corporation Middleby Corporation (The) * MSC Industrial Direct Co., Inc. - Class A Powell Industries, Inc. * Regal-Beloit Corporation Robbins & Myers, Inc. Sun Hydraulics Corporation Industrials - Commercial Services & Supplies - 7.39% Copart, Inc. * Healthcare Services Group, Inc. ICF International, Inc. * IHS Inc. - Class A * Mobile Mini, Inc. * Navigant Consulting, Inc. * Ritchie Bros. Auctioneers Incorporated Stericycle, Inc. * Industrials - Transportation - 3.12% Hub Group, Inc. - Class A * Knight Transportation, Inc. Marten Transport, Ltd. * Information Technology - Hardware & Equipment - 7.01% Ceragon Networks Ltd. * Compellent Technologies, Inc. * Dolby Laboratories, Inc. * DTS, Inc. * F5 Networks, Inc. * FLIR Systems, Inc. * Intermec, Inc. * Riverbed Technology, Inc. * Information Technology - Semiconductors & Semiconductor Equipment - 2.44% Cavium Networks, Inc. * ManTech International Corporation - Class A Skyworks Solutions, Inc. * Information Technology - Software & Services - 8.82% ANSYS, Inc. * Concur Technologies, Inc. * FactSet Research Systems Inc. MICROS Systems, Inc. * Quality Systems, Inc. SolarWinds, Inc. * Solera Holdings, Inc. SPSS Inc. * Materials - 4.45% AptarGroup, Inc. RPM International, Inc. Sensient Technologies Corporation Other - 0.46% iShares Russell 2000 Growth Index Fund Page 2 TOTAL COMMON STOCKS (cost $106,857,621) SHORT-TERM INVESTMENTS - 6.88% Commercial Paper - 6.15% $600,000 Time Warner Cable, Inc. 10/01/09, 0.35% Wisconsin Energy Corporation 10/02/09, 0.20% Wisconsin Energy Corporation 10/02/09, 0.23% XTO Energy Inc. 10/02/09, 0.30% Hitachi Capital America Corp. 10/05/09, 0.35% Integrys Energy Group, Inc. 10/05/09, 0.30% Hitachi Capital America Corp. 10/06/09, 0.35% V.F. Corporation 10/06/09, 0.25% Time Warner Cable, Inc. 10/07/09, 0.35% General Mills, Inc. 10/08/09, 0.24% Kellogg Company 10/08/09, 0.25% Clorox Company (The) 10/09/09, 0.28% BMW US Capital, LLC 10/13/09, 0.30% Kellogg Company 10/13/09, 0.20% BMW US Capital, LLC 10/14/09, 0.30% Hitachi Capital America Corp. 10/16/09, 0.40% BMW US Capital, LLC 10/22/09, 0.30% Variable Rate Security - 0.73% American Family Financial Services, Inc. 10/01/09, 0.10% TOTAL SHORT-TERM INVESTMENTS (cost $9,751,593) TOTAL SECURITY HOLDINGS (cost $116,609,214) - 99.98% OTHER ASSETS, NET OF LIABILITIES - 0.02% TOTAL NET ASSETS $141,789,684 % OF NET ASSETS * NON-INCOME PRODUCING As of September 30, 2009, investment cost for federal tax purposes was $117,024,883 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $33,616,953 Unrealized depreciation (8,876,951) Net unrealized appreciation $24,740,002 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $132,013,292 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total $141,764,885 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/10/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/10/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/10/2009
